 


109 HR 2758 IH: Medicare Infertility Coverage Act of 2005
U.S. House of Representatives
2005-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2758 
IN THE HOUSE OF REPRESENTATIVES 
 
June 7, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to provide for coverage under the Medicare Program of infertility treatment services for individuals entitled to health insurance benefits under that program by reason of a disability. 
 
 
1.Short titleThis Act may be cited as the Medicare Infertility Coverage Act of 2005. 
2.Coverage of infertility treatment services 
(a)Coverage of servicesSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is amended— 
(1)in subparagraph (Y), by striking and at the end; 
(2)in subparagraph (Z), by adding and at the end; and  
(3)by inserting after subparagraph (Z) the following new subparagraph: 
 
(AA)infertility treatment services for individuals entitled to benefits under this title by reason of section 226(b);. 
(b)DefinitionSection 1861 of such Act (42 U.S.C. 1395x) is amended by adding at the end thereof the following new subsection: 
 
(bbb)Infertility treatment services 
(1)The term infertility treatment services means, with respect to an individual entitled to benefits by reason of section 226(b), diagnosis and treatment (described in paragraph (2)) by a physician (as defined in subsection (r)(1)). 
(2) 
(A)Treatment referred to in paragraph (1) includes prescription drugs and biologicals and supplies used in the administration of such drugs or biologicals, and includes assisted reproductive technology procedures described in subparagraph (B). 
(B)Assisted reproductive technology procedures referred to in subparagraph (A) are the following: 
(i)Artificial insemination. 
(ii)In vitro fertilization. 
(iii)Embryo transfer and gamete intrafallopian transfer. 
(iv)Intravaginal insemination. 
(v)Intracervical insemination. 
(vi)Intrauterine insemination. 
(vii)Any other assisted reproductive technology procedure identified by the Secretary. 
(viii)Services and supplies related to such procedures.. 
(c)Payment under physician fee scheduleSection 1848(j)(3) of such Act (42 U.S.C. 1395w–4(j)(3)) is amended by inserting (2)(AA), after (2)(W),. 
(d)Effective dateThe amendments made by this section shall apply to services furnished on or after the date that is 1 year after the date of the enactment of this Act. 
 
